Citation Nr: 1451100	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-45 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, among other things, denied service connection for herniated nucleus pulposus, C6-7, with neck pain and stiffness and radiating to right shoulder, arm. hand, and fingers; left lung injury/breathing problems; esophageal damage with stomach problems; and headaches, all claimed as secondary to residuals of a head injury.  

Historically, in a September 1971 rating decision, service connection for residuals of a head laceration was denied.  In a June 2005 rating decision, a claim to reopen the service connection claim for residuals of a head laceration was denied.  The Veteran did not appeal this decision.

In July 2012, the Veteran testified at a Board video-conference hearing; a transcript of that hearing is of record.  

The Board in October 2012 recharacterized the claims and reopened as a claim for entitlement to service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations.  The Board remanded the issue for additional development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is information relevant to the Veteran's current claim and such evidence has been considered accordingly.



FINDINGS OF FACT

Residuals of a head injury, to include headaches, with esophageal and neck manifestations did not begin during military service and is not the result of a disease or injury in service, nor is it causally related to military service. 


CONCLUSION OF LAW
 
The criteria for service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

In March and December 2006, the Veteran was sent letters that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  They thus provided all required notice.  38 U.S.C.A. § 5103(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  

To the extent that complete notice may not have been issued to the Veteran prior to the adverse determination on appeal, fully compliant notice has been issued, and the claim was readjudicated most recently in a February 2013 supplemental statement of the case (SSOC).  Thus, any timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

In the October 2012 remand, the Board instructed the AOJ to obtain any relevant outstanding VA treatment records; and afford the Veteran examination.  This development was completed.

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment records, as well as all available post-service reports of private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

Additionally, the Veteran was afforded an adequate VA examination, most recently in October 2012.  The examination report was thorough and contains necessary findings to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  A brief but relevant and important opinion was provided.  The Board finds the opinion to be adequate, as it was predicated on a full reading of the claims file and the Veteran's own statements.  Therefore, the Board finds that no further action is necessary in this regard.   

The Board finds that all necessary assistance has been provided to the Veteran.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service connection 

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Background 

The Veteran asserts, essentially, that he suffers from chronic residuals of a head injury, to include claimed headaches, neck problems, and esophageal disability as a result of a 1968 in-service accident.
 
The Veteran in this case served as a B-52 mechanic in the U.S. Air Force, and the service treatment records document a June 1968 laceration to the scalp that was treated with suturing.  There are no additional treatment records for the head injury during service, although there are extensive treatment records for multiple other complaints and injuries.   

The February 1971 separation examination was entirely silent as to any complaints, treatment, or diagnosis of a head injury or residuals thereof.  Several conditions were identified including shortness of breath, pounding heart, midsternal chest pressure, stomach aches and indigestion which were associated with an anxiety disorder.  

A March 1971 psychiatric consult associated with the separation examination noted that, "during the past two to three years he has experienced a number of somatic complaints, such as vague gastric distress, more recently a sharp pain in the lower left quadrant of the abdomen, and an aching occipital headache which seems related with dissatisfaction with his work schedule."  He was treated in service several times for anxiety-related problems and nervousness.  The impression was a passive aggressive personality disorder with explosive traits and depression and anxiety features.  The Veteran receives compensation for a related service-connected acquired psychiatric disorder as well as a low back disorder.

Upon separation, the Veteran filed a claim of service connection for residuals associated with the head laceration.  A September 1971 rating decision determined that the 1968 laceration, with suturing, healed without any residual disability.  The Veteran did not appeal this decision and it became final within a year of notification to him. 

In a January 2005 statement the Veteran wrote, "At this time, I have no way of proving that an accident did happen, but, I have put together information that I feel is important. I think it will show that something had to have happened to my head and neck."  He reported running into the inboard flap on a B52. 

Subsequently, in June 2005, the RO denied a petition to reopen the claim of service connection.  The Veteran submitted medical records establishing that he experienced headaches; however, the RO concluded that there was no evidence of record establishing a link between these manifestations and the in-service head injury.  Although the Veteran filed a notice of disagreement, he failed to file a timely substantive appeal, and the decision is final. 

The Veteran has submitted several photocopies of letters which appear to have been drafted at the time of his Air Force service.  Indeed, the letters are not dated; however, they are associated with air-mail envelopes originating from Guam.  Both letters appear to have been written in the month of June, which is when the service treatment records indicate the initial injury to his head occurred. 

In these letters, he stated that he was feeling well after bumping his head and that he was having his stitches removed.  Despite this, the Veteran stated that he was still having head pain and that he thought he might need to re-visit the doctor. At the time, the Veteran was not sure as to whether his head pain was due to an upper respiratory problem or from his lacerations, and it is not readily apparent that he received clarification on that medical issue.  In another note dated at the same time, the Veteran indicated that he would require repeat visits to the hospital, as he was told of a possible concussion. 

As noted by the 2005 rating decision, there is evidence of chronic headache and neck pain although there has been no nexus opinions made between esophageal disability and an in-service injury.  There are private records which confirm the presence of an esophageal disorder requiring surgery in the 1980s. 

At a fee-basis VA examination in October 2012, the examiner reviewed the claims file and available medical records.  The Veteran reported that he had had headaches for a long time.  He reported he was treated in 1971 for a nervous disorder with headaches for a few years.  Now he reports having daily headaches.  He reported having had migraines in the past which resolved after he underwent cervical fusion.  He stated he took no medication for his headaches.

The examiner diagnosed tension headaches, with onset unclear.  He noted no non-headache symptoms associated with headaches, such as aura, nausea, etc.  The Veteran did not report any characteristic prostrating attacks of migraine.  He had no scars related to any conditions or to treatment of any condition listed in the diagnostic section.  There were no other pertinent physical findings, conditions, signs, or symptoms.  In summation the examiner noted that the claimed conditions was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner discussed his rationale, as follows:

In June 1968 in Guam he was running and hit [his] head on wingflap of a B52 aircraft.  He states he fell and hit head on concrete runway with bleeding.  Records indicate he had a scalp laceration sutured and healed with no other injuries or complications.  Separation exam is negative for any sequelae from this incident.  Veteran was a B52 mechanic.  On exam today the veteran states that this was the only thing that "happened" to him in the service and he attributes several of his problems to this event.  He had trouble eating in the service, ate meals inconsistently, slept in the aircraft rather than barracks and was mildly underweight at 152 pounds.  He had some neck stiffness, upper chest pain worsened by eating, headaches-all reported as "constant since 1968."  After service the Veteran worked for the phone company for 28 years.  In 1980 he was diagnosed with a hiatal hernia with esophagitis at St. Anthony's hospital in Denver and had surgery for it.  He states the surgery had to be redone in 1983 due to adhesions affecting the lung.  He states that neither of these operations seemed to provide any relief.  Based on his account he had this esophageal condition with surgery and has GERD now controlled by medication.

As far as headaches[,] onset is unclear.  He had psychological problems in the service with service connection noted in the record and states he was "irritable, always mad, with bad temper."  His physician after service treated him for a "nervous condition" and I think it is likely that his headaches were due to chronic tension and unresolved anger which he had little insight into.  The records from service do not relate information about a neck injury.  He thinks he had severe "whiplash" when he hit the wingflap but evidence for any residuals is lacking.  After service he developed a cervical spine condition.  His memory is poor for details but he had a cervical fusion in 1989 which he states did not help whatever symptoms he was having.  He had further cervical operations/fusion in 2007 at Denver VA and 2011 in Las Vegas.  He also states he uses a nasal inhaler for a chronic pressure pain retroorbital of unclear onset and diagnosis.  These medical problems are not related to one event in Guam in 1968 which involved a scalp laceration with brief change in consciousness and no lasting residuals.  These problems have other more rational explanations that make good medical sense and have been appropriately treated.  The Veteran specifically denies any cognitive or behavioral problems after his 1968 head injury.  

IV.  Analysis

The Board does not dispute that the Veteran experienced a head injury in 1968; however, he appears to have had several post-service traumas as well.  VA clinical records discuss the Veteran experiencing a head injury/concussion in 1998, and another entry describes a motor vehicle accident occurring in 1990. 

Essentially, the Board notes that the record contains evidence which establishes that the Veteran experienced a head injury in 1968.  There is evidence of headache complaints, chronic spinal disability, chronic sinusitis, and esophageal problems requiring surgical intervention.  There have been clinical assessments of traumatic brain injury resulting from the 1968 accident; however, these assessments appear mostly to have been made in consultations for other medical conditions, and there is no explanation or consideration of post-service factors listed in the associated reports. 

Service connection is not warranted for residuals of a head injury, to include headaches, with esophageal and neck manifestations because the probative evidence does not indicate that there were any residuals of the in-service head injury.  Nor are there any current residuals of a head injury, to include headaches, with esophageal and neck manifestations which are causally related to military service.  Although the service medical records reflect complaints and treatment of headaches, the headaches were not attributed to the laceration injury to the head, but rather to the Veterans nervousness and anxiety disorder and associated somatic complaints.  As noted the Veteran is service connected for a psychiatric disorder which includes his nervousness and anxiety disorder.  The first diagnosis of esophageal problems were private medical records noting esophageal surgery in 1984, but they were not associated to the in-service head injury in any medical records. 

The only "current" diagnosed headache disorder is tension headaches, which is associated with his currently service-connected psychiatric disorder.  

Furthermore, the probative evidence does not suggest a link between an esophageal or neck disorder and military service.  The record does not include any probative medical opinions linking any esophageal and neck manifestations to military service. 

The Board finds the VA examiner's opinion is highly probative because it is supported by a review of the medical evidence of record, a clinical evaluation, consideration of the Veteran's statements, and a detailed rationale.  Nieves-Rodriguez, 22 Vet. App. at 304. 

Although the Veteran contends he has residuals of a head injury, to include headaches, with esophageal and neck manifestations due to service, the Board finds the Veteran's statements as to medical causation are not competent to establish service connection.  The question of whether the Veteran has residuals of a head injury, to include headaches, with esophageal and neck manifestations related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that he has any current residuals of a head injury, to include headaches, with esophageal and neck manifestations as a result of his military service.  The Board finds that these statements as to medical causation are not competent evidence to establish service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations. 

Accordingly, service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a head injury, to include headaches, with esophageal and neck manifestations is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


